Exhibit 10.18

 

DOLBY LABORATORIES, INC.

EMPLOYEE STOCK PURCHASE PLAN

SUBSCRIPTION AGREEMENT FOR EMPLOYEES IN HONG KONG

 

1. By making an electronic election, I hereby elect to participate in the Dolby
Laboratories, Inc. Employee Stock Purchase Plan (the “Plan”) and subscribe to
purchase shares of the Company’s Common Stock in accordance with this
Subscription Agreement and the Plan. (Capitalized terms used but not defined in
this Subscription Agreement have the same meaning set forth in the Plan.)

 

2. By making an electronic election, I hereby elect to contribute a percentage
of my Compensation (from 0 to 10%, as specified in my electronic election)
during the Offering Period by personal cheque or bank debit. (Please note that
no fractional percentages are permitted.) Such contributions must be made to the
Company by me prior to the Exercise Date. Should my payment be in the form of a
personal cheque, I understand that the cheque must be cleared and the funds
placed in the Company’s account prior to the Exercise Date in order to exercise
the option on the Exercise Date.

 

3. I understand that my contributions will be used towards the purchase of
shares of Common Stock at the applicable Purchase Price determined in accordance
with the Plan. I understand that if I do not withdraw from an Offering Period,
any contributions made during the Offering Period will be used to automatically
exercise my option.

 

4. I have received a copy of the complete Plan. I understand that my
participation in the Plan is in all respects subject to the terms of the Plan.

 

5. Shares purchased for me under the Plan should be issued in my name unless I
complete the form and other procedures specified by the Plan’s designated
administrator to have the Shares issued in my name and my spouse’s name.

 

6. Regardless of any action the Company or my employer (the “Employer”) takes
with respect to any or all income tax, social insurance, payroll tax, or other
tax-related withholding (“Tax-Related Items”), I acknowledge that the ultimate
liability for all Tax-Related Items legally due by me is and remains my
responsibility and that the Company and/or the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of my participation in the Plan, including the
grant of the option, the exercise of the option, the subsequent sale of shares
of Common Stock acquired pursuant to such exercise and the receipt of any
dividends; and (b) do not commit to structure the terms of the grant or any
aspect of the option to reduce or eliminate my liability for Tax-Related Items.

 

Prior to the exercise of the option, I shall pay or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all withholding
obligations of the Company and/or the Employer. In this regard, I authorize the
Company and/or the Employer to withhold all applicable Tax-Related Items legally
payable by me from my wages or other cash compensation paid to me by the Company
and/or the Employer or from proceeds of the sale of the shares of Common Stock
acquired under the Plan. Alternatively, or in addition, if permissible under
local law, the Company may (a) sell or arrange for the sale of shares of Common
Stock that I acquire under the Plan to meet the withholding obligation for
Tax-Related Items, and/or (b) withhold in shares of Common Stock, provided that
the Company only withholds the amount of shares of Common Stock necessary to
satisfy the minimum withholding amount. Finally, I shall pay to the Company or
the Employer any amount of Tax-Related Items that the Company or the Employer
may be required to withhold as a result of my participation in the Plan or my
purchase of shares of Common Stock that cannot be satisfied by the means
previously described. The Company may refuse to honor the exercise and refuse to
deliver the shares of Common Stock if I fail to comply with my obligations in
connection with the Tax-Related Items as described in this section.

 

1



--------------------------------------------------------------------------------

7. For U.S. taxpayers only: I understand that if I dispose of any shares
received by me pursuant to the Plan within 2 years after the Offering Date (the
first day of the Offering Period during which I purchased such shares) or one
year after the Exercise Date, I will be treated for U.S. Federal income tax
purposes as having received ordinary income at the time of such disposition in
an amount equal to the excess of the fair market value of the shares at the time
such shares were purchased by me over the price which I paid for the shares. I
hereby agree to notify the Company in writing within 30 days after the date of
any disposition of my shares of Common Stock and I will make adequate provision
for U.S. Federal, state or other tax withholding obligations, if any, which
arise upon the disposition of the shares of Common Stock. If I dispose of such
shares at any time after the expiration of the 2-year and 1-year holding
periods, I understand that I will be treated for U.S. Federal income tax
purposes as having received income only at the time of such disposition, and
that such income will be taxed as ordinary income only to the extent of an
amount equal to the lesser of (1) the excess of the fair market value of the
shares at the time of such disposition over the purchase price which I paid for
the shares, or (2) 5% of the fair market value of the shares on the first day of
the Offering Period. The remainder of the gain, if any, recognized on such
disposition will be taxed as capital gain.

 

8. By making an electronic election to participate in the Plan (which serves as
my electronic signature of this Subscription Agreement) and by participating in
the Plan, I acknowledge that:

 

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan;

 

(b) the grant of options under the Plan is voluntary and occasional and does not
create any contractual or other right to receive future options, or benefits in
lieu of options, even if options have been granted repeatedly in the past;

 

(c) all decisions with respect to future options, if any, will be at the sole
discretion of the Company;

 

(d) my participation in the Plan shall not create a right to further employment
with the Employer and shall not interfere with the ability of the Employer to
terminate my employment relationship at any time with or without cause;

 

(e) I am voluntarily participating in the Plan;

 

(f) the option is an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Company or the Employer, and
which is outside the scope of my employment contract, if any;

 

(g) the option is not a part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments and in
no event should be considered as compensation for, or relating in any way to,
past services for the Company or the Employer;

 

(h) in the event that I am not an employee of the Company, the option grant will
not be interpreted to form an employment contract or relationship with the
Company; and furthermore, the option grant and my participation in the Plan will
not be interpreted to form an employment contract with the Employer or any
Subsidiary of the Company;

 

2



--------------------------------------------------------------------------------

(i) the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;

 

(j) if I exercise my option and obtain shares of Common Stock, the value of
those shares of Common Stock acquired upon exercise may increase or decrease in
value, even below the Purchase Price;

 

(k) in consideration of the grant of the option, no claim or entitlement to
compensation or damages shall arise from termination of the option or diminution
in value of the option or shares of Common Stock purchased through exercise of
the option resulting from termination of my employment by the Company or the
Employer (for any reason whatsoever and whether or not in breach of local labor
laws) and I irrevocably release the Company and the Employer from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, then, by signing this
Subscription Agreement, I shall be deemed irrevocably to have waived my
entitlement to pursue such claim; and

 

(l) in the event of termination of my employment (whether or not in breach of
local labor laws), my right to receive the option and exercise the option, if
any, will terminate effective as of the date that I am no longer actively
employed and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law); furthermore, in the event of termination of
employment (whether or not in breach of local labor laws), my right to exercise
the option after termination of employment, if any, will be measured by the date
of termination of my active employment and will not be extended by any notice
period mandated under local law; the Board or a Committee delegated such
authority shall have the exclusive discretion to determine when I am no longer
actively employed for purposes of my Option grant.

 

9. I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
Subscription Agreement by and among, as applicable, the Employer, the Company
and its Subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing my participation in the Plan.

 

I understand that the Company and the Employer may hold certain personal
information about me, including, but not limited to, my name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of Common Stock or
directorships held in the Company, details of all options or any other
entitlement to shares of Common Stock awarded, canceled, exercised, vested,
unvested or outstanding in my favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).

 

I understand that Data may be transferred to E*Trade Financial Services, Inc.,
or such other stock plan service provider as may be selected by the Company,
which is assisting the Company with the implementation, administration and
management of the Plan. I understand that these recipients may be located in my
country or elsewhere, and that the recipient’s country (e.g., the United States)
may have different data privacy laws and protections than my country. I
understand that I may request a list with the names and addresses of any
potential recipients of the Data by contacting my local human resources
representative. I authorize the Company, E*Trade Financial Services, Inc., and
any other possible recipients which may assist the Company (presently or in the
future) with implementing, administering or managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing my participation in the
Plan. I understand that Data will be held only as long as is necessary to
implement, administer and manage my participation in the Plan. I understand that
I may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my

 

3



--------------------------------------------------------------------------------

local human resources representative. I understand, however, that refusing or
withdrawing my consent may affect my ability to participate in the Plan. For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.

 

10. The provisions of this Subscription Agreement, the option grant and my
participation in the Plan are governed by, and subject to, the laws of the State
of Delaware (without giving effect to the conflict of law principles thereof).

 

For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this grant or this Subscription
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of California and agree that such litigation shall be
conducted only in the courts of San Francisco County, California, or the federal
courts for the United States for Northern District of California, and no other
courts, where this grant is made and/or to be performed.

 

11. If I have received this Subscription Agreement or any other document related
to the Plan translated into a language other than English and if the translated
version is different than the English version, the English version will control.

 

12. The Company may, in its sole discretion, decide to deliver any documents
related to the option grant and participation in the Plan or future options that
may be granted under the Plan by electronic means or to request my consent to
participate in the Plan by electronic means. I hereby consent to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

 

13. The provisions of this Subscription Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

14. I hereby agree to be bound by the terms of the Plan. The effectiveness of
this Subscription Agreement is dependent upon my eligibility to participate in
the Plan.

 

I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.

 

By my electronic election to participate in the Plan (which serves as my
electronic signature of this Subscription Agreement), I agree that my
participation in the Plan is governed by the terms and conditions of the Plan
and this Subscription Agreement.

 

4